UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/2014 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Appreciation Portfolio September 30, 2014 (Unaudited) Common Stocks99.5% Shares Value ($) Banks1.0% Wells Fargo & Co. 120,000 Capital Goods1.2% United Technologies 67,000 Consumer Durables & Apparel1.6% Christian Dior 56,100 Consumer Services2.5% McDonald's 154,200 Diversified Financials6.6% BlackRock 31,000 10,177,920 Franklin Resources 183,000 9,993,630 JPMorgan Chase & Co. 267,300 16,102,152 State Street 40,000 2,944,400 Energy16.2% Chevron 195,900 23,374,788 ConocoPhillips 163,100 12,480,412 EOG Resources 40,000 3,960,800 Exxon Mobil 308,364 29,001,634 Imperial Oil 100,000 4,722,000 Occidental Petroleum 163,100 15,682,065 Phillips 66 90,050 7,321,966 Food & Staples Retailing1.8% Walgreen 124,300 7,367,261 Whole Foods Market 90,200 3,437,522 Food, Beverage & Tobacco21.8% Altria Group 373,100 17,140,214 Coca-Cola 801,200 a 34,179,192 Diageo, ADR 25,000 2,885,000 Kraft Foods Group 36,666 2,067,962 Mondelez International, Cl. A 160,000 5,482,400 Nestle, ADR 234,400 17,258,872 PepsiCo 132,900 12,371,661 Philip Morris International 392,100 32,701,140 SABMiller 100,000 5,557,267 Health Care Equipment & Services1.3% Abbott Laboratories 191,800 Household & Personal Products4.7% Estee Lauder, Cl. A 133,400 9,967,648 Procter & Gamble 212,500 17,794,750 Insurance.8% ACE 45,000 Materials2.8% Air Products & Chemicals 5,000 650,900 Freeport-McMoRan 127,500 4,162,875 Praxair 92,000 11,868,000 Media6.1% Comcast, Cl. A 140,000 a 7,529,200 McGraw-Hill Financial 71,600 6,046,620 News Corp., Cl. A 51,784 b 846,668 Time Warner Cable 11,300 1,621,437 Twenty-First Century Fox, Cl. A 283,136 9,708,734 Walt Disney 117,000 10,416,510 Pharmaceuticals, Biotech & Life Sciences11.4% AbbVie 191,800 11,078,368 Gilead Sciences 13,000 b 1,383,850 Johnson & Johnson 189,900 20,241,441 Novartis, ADR 85,000 8,001,050 Novo Nordisk, ADR 281,500 13,405,030 Roche Holding, ADR 371,400 13,738,086 Retailing2.3% Target 57,500 3,604,100 Wal-Mart Stores 134,100 10,254,627 Semiconductors & Semiconductor Equipment3.3% Intel 239,500 8,339,390 Texas Instruments 218,300 10,410,727 Xilinx 20,000 847,000 Software & Services5.1% Automatic Data Processing 100,400 8,341,232 International Business Machines 74,500 14,142,335 Oracle 200,000 7,656,000 Technology Hardware & Equipment7.3% Apple 371,700 37,448,775 QUALCOMM 82,800 6,190,956 Transportation1.7% Canadian Pacific Railway 50,000 Total Common Stocks (cost $269,963,397) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,565,459) 2,565,459 c Total Investments (cost $272,528,856) % Cash and Receivables (Net) .1 % Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At September 30, 2014, the value of the fund's securities on loan was $32,783,368 and the value of the collateral held by the fund was $33,261,744, consisting of U.S. Government and Agency securities. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2014, net unrealized appreciation on investments was $322,334,873 of which $323,840,408 related to appreciated investment securities and $1,505,535 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 21.8 Energy 16.2 Pharmaceuticals, Biotech & Life Sciences 11.4 Technology Hardware & Equipment 7.3 Diversified Financials 6.6 Media 6.1 Software & Services 5.1 Household & Personal Products 4.7 Semiconductors & Semiconductor Equipment 3.3 Materials 2.8 Consumer Services 2.5 Retailing 2.3 Food & Staples Retailing 1.8 Transportation 1.7 Consumer Durables & Apparel 1.6 Health Care Equipment & Services 1.3 Capital Goods 1.2 Banks 1.0 Insurance .8 Money Market Investment .4 † Based on net assets. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 506,954,676 - - Equity Securities - Foreign Common Stocks+ 85,343,594 - - Mutual Funds 2,565,459 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Growth And Income Portfolio September 30, 2014 (Unaudited) Common Stocks99.3% Shares Value ($) Automobiles & Components.6% Delphi Automotive 5,130 314,674 General Motors 8,381 267,689 Banks8.1% Bank of America 74,110 1,263,575 Citigroup 17,890 927,060 Comerica 4,570 227,860 Fifth Third Bancorp 14,280 285,886 JPMorgan Chase & Co. 36,796 2,216,591 PNC Financial Services Group 7,640 653,831 U.S. Bancorp 8,190 342,588 Wells Fargo & Co. 28,010 1,452,879 Capital Goods6.3% Cummins 8,050 1,062,439 Danaher 6,770 514,385 Eaton 3,280 207,854 Fluor 6,150 410,758 Honeywell International 16,080 1,497,370 Owens Corning 11,490 364,807 PACCAR 3,820 217,263 Precision Castparts 2,820 668,002 Raytheon 8,000 812,960 Commercial & Professional Services.6% Tyco International 12,310 Consumer Durables & Apparel2.0% Michael Kors Holdings 4,180 a 298,410 NIKE, Cl. B 7,450 664,540 PVH 4,620 559,713 Under Armour, Cl. A 3,720 a 257,052 Consumer Services1.0% Carnival 13,694 550,088 Las Vegas Sands 5,740 357,085 Diversified Financials8.5% American Express 7,110 622,409 Ameriprise Financial 8,360 1,031,457 Berkshire Hathaway, Cl. B 10,170 a 1,404,884 BlackRock 1,590 522,029 Discover Financial Services 5,890 379,257 Goldman Sachs Group 6,220 1,141,805 IntercontinentalExchange Group 2,350 458,367 Invesco 9,690 382,561 Morgan Stanley 24,900 860,793 TD Ameritrade Holding 11,490 383,421 Voya Financial 15,000 586,500 Energy9.0% Anadarko Petroleum 8,360 848,038 EOG Resources 7,290 721,856 Exxon Mobil 7,580 712,899 Halliburton 11,520 743,155 Marathon Oil 14,570 547,686 Occidental Petroleum 22,420 2,155,683 Phillips 66 5,410 439,887 Schlumberger 19,350 1,967,702 Exchange-Traded Funds.5% iShares Russell 1000 Growth ETF 5,050 Food & Staples Retailing2.2% Costco Wholesale 5,720 716,830 CVS Health 16,530 1,315,623 Food, Beverage & Tobacco5.9% Archer-Daniels-Midland 12,390 633,129 Coca-Cola Enterprises 19,810 878,772 Molson Coors Brewing, Cl. B 4,660 346,890 Mondelez International, Cl. A 14,680 503,010 PepsiCo 22,060 2,053,565 Philip Morris International 11,170 931,578 Health Care Equipment & Services4.1% Cardinal Health 12,430 931,256 McKesson 5,720 1,113,512 UnitedHealth Group 19,090 1,646,513 Household & Personal Products1.1% Colgate-Palmolive 11,030 719,377 Estee Lauder, Cl. A 4,350 325,032 Insurance2.2% Allstate 5,900 362,083 American International Group 7,710 416,494 Hartford Financial Services Group 9,100 338,975 MetLife 16,630 893,364 Materials4.3% Dow Chemical 21,290 1,116,448 International Paper 4,740 226,288 Martin Marietta Materials 10,730 1,383,526 Praxair 6,050 780,450 Vulcan Materials 6,010 361,982 Media5.3% AMC Networks, Cl. A 3,110 a 181,686 Comcast, Cl. A 18,790 1,010,526 Interpublic Group of Companies 22,640 414,765 Omnicom Group 10,040 691,354 Regal Entertainment Group, Cl. A 11,200 b 222,656 Time Warner 4,846 364,468 Twenty-First Century Fox, Cl. A 14,100 483,489 Viacom, Cl. B 9,260 712,464 Walt Disney 8,090 720,253 Pharmaceuticals, Biotech & Life Sciences10.0% AbbVie 11,590 669,438 Actavis 3,069 a 740,488 Alexion Pharmaceuticals 3,340 a 553,839 Amgen 4,280 601,169 Biogen Idec 1,980 a 655,004 Bristol-Myers Squibb 7,490 383,338 Celgene 7,530 a 713,693 Eli Lilly & Co. 3,600 233,460 Gilead Sciences 11,270 a 1,199,692 Illumina 3,220 a 527,822 Merck & Co. 13,730 813,914 Perrigo Company 2,540 381,483 Pfizer 20,740 613,282 Regeneron Pharmaceuticals 1,060 a 382,151 Vertex Pharmaceuticals 5,440 a 610,966 Retailing3.7% Dollar General 5,840 a 356,882 Home Depot 10,430 956,848 Kohl's 4,330 264,260 Macy's 3,940 229,229 Netflix 970 a 437,645 Priceline Group 609 a 705,575 Ulta Salon, Cosmetics & Fragrance 3,700 a 437,229 Semiconductors & Semiconductor Equipment1.7% Applied Materials 26,690 576,771 Texas Instruments 12,120 578,003 Xilinx 9,130 386,656 Software & Services10.2% Accenture, Cl. A 10,630 864,432 Adobe Systems 6,700 a 463,573 Akamai Technologies 3,750 a 224,250 Cognizant Technology Solutions, Cl. A 9,040 a 404,721 Facebook, Cl. A 13,710 a 1,083,638 Google, Cl. A 1,620 a 953,224 Google, Cl. C 1,620 a 935,323 Intuit 8,190 717,854 LinkedIn, Cl. A 2,100 a 436,359 Microsoft 32,130 1,489,547 salesforce.com 11,420 a 656,993 Visa, Cl. A 4,920 1,049,780 Technology Hardware & Equipment9.1% Apple 38,650 3,893,987 Cisco Systems 65,760 1,655,179 EMC 46,860 1,371,124 Hewlett-Packard 8,060 285,888 Juniper Networks 23,000 509,450 SanDisk 6,090 596,516 Telecommunication Services1.0% Windstream Holdings 81,610 b Transportation1.1% Delta Air Lines 13,720 495,978 FedEx 2,990 482,735 Utilities.8% Exelon 8,190 279,197 NRG Energy 7,220 220,066 NRG Yield, Cl. A 4,653 b 218,924 Total Common Stocks (cost $70,659,569) Investment of Cash Collateral for Securities Loaned1.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $937,140) 937,140 c Total Investments (cost $71,596,709) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF - Exchange-Traded Funds a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2014, the value of the fund's securities on loan was $918,280 and the value of the collateral held by the fund was $937,140. c Investment in affiliated money market mutual fund. At September 31, 2014, net unrealized appreciation on investments was $19,631,257 of which $20,164,981 related to appreciated investment securities and $533,724 related to depreciated investment securities. At September 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 10.2 Pharmaceuticals, Biotech & Life Sciences 10.0 Technology Hardware & Equipment 9.1 Energy 9.0 Diversified Financials 8.5 Banks 8.1 Capital Goods 6.3 Food, Beverage & Tobacco 5.9 Media 5.3 Materials 4.3 Health Care Equipment & Services 4.1 Retailing 3.7 Food & Staples Retailing 2.2 Insurance 2.2 Consumer Durables & Apparel 2.0 Semiconductors & Semiconductor Equipment 1.7 Household & Personal Products 1.1 Transportation 1.1 Consumer Services 1.0 Money Market Investment 1.0 Telecommunication Services 1.0 Utilities .8 Automobiles & Components .6 Commercial & Professional Services .6 Exchange-Traded Funds .5 † Based on net assets. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 89,529,684 - - Equity Securities - Foreign Common Stocks+ 298,410 - - Exchange-Traded Funds 462,732 - - Mutual Funds 937,140 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Equity Portfolio September 30, 2014 (Unaudited) Common Stocks100.3% Shares Value ($) Australia.9% Dexus Property Group 392,372 Belgium1.1% Anheuser-Busch InBev 4,054 Brazil.5% International Meal Company Holdings 29,761 China.4% Sun Art Retail Group 147,000 Finland1.6% Nokia 77,793 France7.4% Air Liquide 5,618 685,247 Sanofi 8,838 999,749 Total 15,888 1,032,470 Vivendi 16,146 a 389,920 Germany9.0% Bayer 4,864 681,315 Brenntag 11,897 584,684 Commerzbank 31,585 a 472,341 Gerry Weber International 9,578 378,230 LEG Immobilien 14,691 a 1,018,144 SAP 8,469 610,789 Hong Kong4.6% AIA Group 124,200 642,206 Belle International Holdings 270,000 303,560 Jardine Matheson Holdings 8,400 500,640 Man Wah Holdings 329,200 484,164 Israel1.1% Bank Hapoalim 80,351 Italy1.4% Pirelli & C. 41,755 Japan28.7% Don Quijote Holdings 14,400 825,858 FANUC 3,000 541,874 Japan Airlines 17,536 479,672 Japan Display 24,300 117,207 Japan Tobacco 27,500 894,393 Lawson 8,100 566,465 LIXIL Group 26,400 563,986 M3 20,100 322,553 Makita 10,000 565,307 Mitsubishi UFJ Financial Group 113,500 641,830 NGK Spark Plug 14,000 411,671 Nissan Motor 56,400 549,730 Nomura Holdings 110,300 657,526 Sawai Pharmaceutical 6,700 385,475 Skylark 27,200 297,607 SoftBank 13,200 925,414 Sugi Holdings 17,800 747,381 Suntory Beverage & Food 9,600 340,497 Tokyo Electron 8,300 541,704 TOPCON 23,500 534,817 Toyota Motor 17,900 1,054,823 Mexico.8% Grupo Financiero Santander Mexico, Cl. B, ADR 25,226 Netherlands3.0% Reed Elsevier 19,223 436,307 Wolters Kluwer 31,094 829,456 Norway2.1% DNB 46,843 Philippines2.2% Energy Development 2,571,400 463,542 LT Group 1,259,400 438,906 Portugal.9% Galp Energia 23,864 Russia.8% TBC Bank, GDR 19,733 Sweden1.5% TeliaSonera 88,839 Switzerland12.1% Actelion 3,002 a 353,121 Credit Suisse Group 22,129 a 613,548 Nestle 15,045 1,107,061 Novartis 10,644 1,005,087 Roche Holding 3,705 1,098,655 Zurich Insurance Group 2,948 a 879,428 United Kingdom20.2% Associated British Foods 10,398 451,589 Barclays 180,233 664,570 British American Tobacco 8,347 471,172 Centrica 150,845 752,697 CRH 18,136 414,554 GlaxoSmithKline 31,047 711,184 Imagination Technologies Group 56,844 a 173,707 Just Eat 53,509 255,899 Merlin Entertainments 66,510 b 378,455 Prudential 53,066 1,183,737 Royal Dutch Shell, Cl. B 40,748 1,609,838 Vodafone Group 293,759 973,403 Wolseley 7,744 a 407,004 Total Investments (cost $37,293,168) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At september 30, 2014, this security was valued at $378,455 or .9% of net assets. At September 30, 2014, net unrealized appreciation on investments was $4,573,747 of which $6,772,658 related to appreciated investment and $2,198,911 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal lncome tax purposes substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 21.9 Consumer Goods 20.3 Consumer Services 14.2 Health Care 12.2 Oil & Gas 7.2 Industrial 6.1 Telecommunications 6.0 Technology 4.8 Basic Materials 4.7 Utilities 2.9 † Based on net assets. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 41,866,915 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 219,103 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (17,180 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring 9/30/2014 a 41,790 53,221 USD 52,783 (438 ) Japanese Yen, Expiring 10/15/2014 b 88,497,000 5,944,391 SEK 823,727 (16,742 ) Sales: Proceeds ($) British Pound, Expiring 10/2/2014 c 3,965 6,443 USD 6,428 15 Canadian Dollar, Expiring 9/30/2014 c 429,733 386,722 USD 383,707 3,015 Japanese Yen, Expiring: 10/2/2014 c 5,434,234 49,709 USD 49,548 161 10/15/2014 a 88,497,000 5,848,427 SEK 806,985 3,444 10/15/2014 a 176,993,000 1,745,734 USD 1,613,961 131,773 10/15/2014 b 132,329,000 1,287,375 USD 1,206,680 80,695 Gross Unrealized Appreciation Gross Unrealized Depreciation ) SEKSwedish Krona USDU.S. Dollar Counterparties: a UBS b Royal Bank of Scotland c JP Morgan Chase Bank The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Value Portfolio September 30, 2014 (Unaudited) Common Stocks97.2% Shares Value ($) Australia3.4% Australia & New Zealand Banking Group 17,091 462,687 Metcash 189,561 436,501 Primary Health Care 98,030 375,078 QBE Insurance Group 82,633 843,593 Austria.7% Erste Group Bank 17,880 Belgium.8% bpost 19,780 Brazil.8% Petroleo Brasileiro, ADR 34,870 China2.1% Beijing Capital International Airport, Cl. H 504,000 385,553 CNOOC 265,000 454,587 FIH Mobile 333,000 a 173,258 Guangzhou Automobile Group, Cl. H 304,000 294,022 Denmark.9% Carlsberg, Cl. B 5,980 France10.3% BNP Paribas 7,740 513,439 Bouygues 17,289 560,446 Carrefour 11,354 350,775 Cie de St-Gobain 7,294 333,824 Danone 8,344 558,564 Electricite de France 13,198 432,915 GDF Suez 29,798 747,462 Sanofi 12,437 1,406,866 Total 21,920 1,424,455 Germany5.9% Aixtron 36,280 a 551,947 Deutsche Bank 34,768 1,219,710 E.ON 21,250 389,045 LANXESS 8,230 454,312 Metro 11,470 a 377,828 Muenchener Rueckversicherungs 880 174,004 Siemens 3,610 430,293 Hong Kong4.3% BOC Hong Kong Holdings 214,000 682,112 CITIC Pacific 250,000 417,265 COSCO Pacific 324,106 429,924 Esprit Holdings 372,467 481,602 Pacific Basin Shipping 335,000 181,201 Yue Yuen Industrial Holdings 149,000 451,902 India1.8% Reliance Industries, GDR 19,330 b 589,565 State Bank of India, GDR 6,260 494,540 Israel1.2% Teva Pharmaceutical Industries, ADR 13,240 Italy4.3% Anima Holding 40,190 221,222 Assicurazioni Generali 33,000 694,403 Finmeccanica 47,736 a 464,560 Saras 234,010 a 236,750 Telecom Italia 516,170 a 591,646 UniCredit 56,190 444,280 Japan19.8% Aisin Seiki 11,600 418,309 Credit Saison 31,100 599,173 East Japan Railway 7,690 576,356 Fujitsu 65,000 400,046 Honda Motor 26,800 928,562 INPEX 34,700 490,245 LIXIL Group 13,000 277,721 Matsumotokiyoshi Holdings 14,530 428,580 Mitsubishi UFJ Financial Group 246,300 1,392,799 Nippon Express 116,920 489,321 Nippon Shokubai 50,000 556,189 Nippon Telegraph & Telephone 8,800 547,297 Nippon Telegraph & Telephone, ADR 2,780 86,486 Nissan Motor 37,800 368,436 Nomura Real Estate Holdings 34,900 599,513 Ricoh 51,900 557,449 Sawai Pharmaceutical 8,300 477,529 Shimamura 6,500 597,401 Sumco 40,100 484,088 Sumitomo Electric Industries 34,850 514,925 Sumitomo Mitsui Financial Group 13,600 554,416 Sumitomo Mitsui Trust Holdings 96,240 400,580 Yamada Denki 140,400 409,647 Netherlands4.1% Aegon 45,545 375,759 ING Groep 31,150 a 444,983 Koninklijke Philips 35,661 1,137,983 Randstad Holding 11,936 555,696 Norway.5% Norsk Hydro 51,136 Russia.4% Gazprom, ADR 38,120 Singapore.6% DBS Group Holdings 27,297 South Africa.2% Murray & Roberts Holdings 46,167 a South Korea2.3% KB Financial Group 6,750 246,588 KB Financial Group, ADR 14,159 512,839 Korea Electric Power 8,210 375,003 Samsung Electronics 268 300,698 Spain.5% Banco Popular Espanol 53,470 Sweden2.9% Electrolux, Ser. B 20,530 543,123 Ericsson, Cl. B 61,910 785,886 Getinge, Cl. B 19,140 483,009 Switzerland8.0% ABB 44,290 a 996,490 Credit Suisse Group 36,430 a 1,010,058 Holcim 7,540 a 550,080 Novartis 16,679 1,574,958 Roche Holding 1,390 412,181 UBS 22,284 a 388,867 United Kingdom21.4% Anglo American 22,341 501,256 ArcelorMittal 35,850 493,558 Barclays 174,789 644,496 BHP Billiton 21,040 584,966 BP 180,817 1,329,196 CRH 20,994 479,882 esure Group 179,960 673,628 Friends Life Group 89,364 446,349 GlaxoSmithKline 49,284 1,128,934 Home Retail Group 192,739 521,490 HSBC Holdings 113,719 1,154,243 Royal Bank of Scotland Group 100,330 a 598,873 Royal Dutch Shell, Cl. A 33,248 1,271,223 Serco Group 114,976 533,268 Standard Chartered 62,855 1,162,132 Tesco 220,583 665,844 Unilever 22,168 928,982 Total Common Stocks (cost $68,664,032) Preferred Stocks1.3% Germany Volkswagen (cost $926,542) 3,860 Number of Rights.0% Rights Value ($) Spain Banco Popular Espanol (cost $828) 53,470 a Other Investment.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $165,000) 165,000 c Total Investments (cost $69,756,402) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2014, this security was amounted to $589,565 or 1.0% of net assets. c Investment in affiliated money market mutual fund. At September 30, 2014, net unrealized depreciation on investments was $9,090,519 of which $2,513,466 related to appreciated investment securities and $11,603,985 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 29.4 Industrial 13.6 Energy 10.7 Health Care 10.7 Consumer Discretionary 10.3 Consumer Staples 7.0 Materials 6.3 Information Technology 5.3 Utilities 3.2 Telecommunication Services 2.0 Money Market Investment .3 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 10/1/2014 a 7,549 12,263 12,238 (25 ) Euro, Expiring 10/2/2014 b 28,666 36,187 36,207 20 Japanese Yen, Expiring 10/2/2014 a 4,607,876 42,032 42,013 (19 ) Sales: Proceeds ($) Japanese Yen, Expiring 10/1/2014 b 6,966,881 63,741 63,523 218 Singapore Dollar, Expiring 10/1/2014 c 73,282 57,522 57,444 78 Swiss Franc, Expiring: 10/1/2014 b 112,982 118,936 118,343 593 10/2/2014 a 89,526 93,712 93,774 (62 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Northern Trust b JP Morgan Chase Bank c Goldman Sachs International The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 59,698,624 - - Equity Securities - Foreign Preferred Stocks+ 801,516 - - Mutual Funds 165,000 - - Rights+ 743 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 909 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (106 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Money Market Portfolio September 30, 2014 (Unaudited) Negotiable Bank Certificates of Deposit20.3% Principal Amount ($) Value ($) Branch Banking & Trust Co. 0.13%, 12/3/14 5,000,000 5,000,000 Citibank N.A. 0.20%, 11/19/14 5,000,000 5,000,000 Mizuho Bank Ltd/NY (Yankee) 0.20%, 11/4/14 5,000,000 5,000,000 Rabobank Nederland (Yankee) 0.22%, 11/3/14 5,000,000 5,000,000 Wells Fargo Bank, NA 0.21%, 12/5/14 5,000,000 5,000,000 Total Negotiable Bank Certificates of Deposit (cost $25,000,000) Commercial Paper42.1% Apple 0.11%, 1/5/15 5,000,000 a 4,998,533 Australia and New Zealand Banking Group Ltd. 0.24%, 10/10/14 5,000,000 a,b 5,000,000 Credit Agricole 0.06%, 10/1/14 5,000,000 5,000,000 Erste Abwicklungsanstalt 0.16%, 10/2/14 5,000,000 4,999,978 IBM Corp. 0.10%, 12/8/14 5,000,000 a 4,999,055 Skandinaviska Enskilda Banken NY 0.25%, 10/14/14 6,000,000 5,999,458 Sumitomo Mitsui Banking Corp. 0.24%, 10/21/14 6,000,000 a 5,999,200 Svenska Handelsbanken Inc. 0.20%, 11/17/14 5,000,000 a 4,998,727 Toronto-Dominion Holdings USA Inc. 0.03%, 11/7/14 5,000,000 a 4,999,846 Westpac Banking Corp. 0.23%, 10/1/14 5,000,000 a,b 5,000,000 Total Commercial Paper (cost $51,994,797) Asset-Backed Commercial Paper13.0% Antalis U.S. Funding Corp. 0.16%, 10/3/14 5,000,000 a 4,999,956 Collateralized Commercial Paper II Co., LLC 0.30%, 12/11/14 3,000,000 a 2,998,225 Collateralized Commercial Paper Program Co., LLC 0.30%, 3/17/15 3,000,000 2,995,825 Regency Markets No. 1 LLC 0.14%, 10/15/14 5,000,000 a 4,999,728 Total Asset-Backed Commercial Paper (cost $15,993,734) U.S. Treasury Notes2.5% 0.12%, 5/31/15 (cost $3,039,981) 3,000,000 Repurchase Agreements21.9% ABN AMRO Bank N.V. 0.01%, dated 9/30/14, due 10/1/14 in the amount of $20,000,006 (fully collateralized by $66,784 U.S. Treasury Bills, due 11/6/14, value $66,783, $2,200,033 U.S. Treasury Bonds, 2.75%-8.50%, due 2/15/20-8/15/43, value $2,497,964, $1,395,000 U.S. Treasury Inflation Protected Securities, 0.13%-3.63%, due 7/15/16-4/15/28, value $1,581,735 and $16,092,751 U.S. Treasury Notes, 0.75%-3.63%, due 4/30/16-8/15/21, value $16,253,519) 20,000,000 20,000,000 Barclays Capital, Inc. 0.01%, dated 9/30/14, due 10/1/14 in the amount of $7,000,002 (fully collateralized by $1,474,455 U.S. Treasury Notes, 0.75%, due 3/31/18, value $1,444,506 and $8,568,208 U.S. Treasury Strips, due 2/15/18-5/15/44, value $5,695,495) 7,000,000 7,000,000 Total Repurchase Agreements (cost $27,000,000) Total Investments (cost $123,028,512) % Cash and Receivables (Net) .2 % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2014, these securities amounted to $48,993,270 or 39.7% of net assets. b Variable rate securityinterest rate subject to periodic change. At September 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 123,028,512 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund - Opportunistic Small Cap Portfolio September 30, 2014 (Unaudited) Common Stocks98.9% Shares Value ($) Automobiles & Components2.2% Dana Holding 119,330 2,287,556 Winnebago Industries 70,870 a 1,542,840 Banks16.2% Columbia Banking System 72,540 1,799,717 CVB Financial 130,548 1,873,364 EverBank Financial 351,890 6,214,377 IBERIABANK 38,380 2,399,134 Ladder Capital, Cl. A 103,270 1,951,803 Sandy Spring Bancorp 41,880 958,633 South State 39,180 2,190,946 SVB Financial Group 61,870 a 6,935,008 UMB Financial 59,160 3,227,178 WesBanco 31,900 975,821 Capital Goods6.2% Altra Industrial Motion 28,540 832,226 Graco 7,680 560,486 L.B. Foster, Cl. A 16,260 746,984 MRC Global 168,430 a 3,927,788 Powell Industries 14,980 612,083 Thermon Group Holdings 170,430 a 4,161,901 Commercial & Professional Services8.3% Herman Miller 67,850 2,025,323 HNI 53,010 1,907,830 Interface 74,100 1,195,974 Knoll 88,330 1,528,992 Korn/Ferry International 31,780 a 791,322 Steelcase, Cl. A 339,000 5,488,410 TrueBlue 67,530 a 1,705,808 Consumer Durables & Apparel.3% Brookfield Residential Properties 32,350 a Consumer Services3.2% Apollo Education Group 81,410 a 2,047,461 Chuy's Holdings 29,200 a 916,588 LifeLock 184,190 a 2,632,075 Diversified Financials5.9% FNFV Group 62,840 864,678 FXCM, Cl. A 73,230 b 1,160,695 Nelnet, Cl. A 21,900 943,671 Portfolio Recovery Associates 31,940 a 1,668,226 Raymond James Financial 69,590 3,728,632 SLM 235,760 2,018,106 Energy4.7% CARBO Ceramics 36,090 b 2,137,611 CONSOL Energy 47,620 1,802,893 PDC Energy 8,530 a 428,974 Synergy Resources 89,450 a 1,090,396 Western Refining 68,640 2,882,194 Exchange-Traded Funds.5% iShares Russell 2000 ETF 8,060 b Insurance.5% Stewart Information Services 29,320 Materials7.4% Allied Nevada Gold 552,190 a 1,827,749 AuRico Gold 545,570 1,904,039 Chemtura 201,280 a 4,695,862 New Gold 448,910 a 2,266,996 OMNOVA Solutions 286,530 a 1,538,666 Trinseo 44,920 706,592 Media1.6% LIN Media, Cl. A 88,040 a 1,954,488 New York Times, Cl. A 76,990 863,828 Pharmaceuticals, Biotech & Life Sciences5.5% Cubist Pharmaceuticals 15,330 a 1,016,992 Emergent BioSolutions 236,909 a 5,048,531 TherapeuticsMD 772,850 a,b 3,586,024 Retailing3.3% Office Depot 1,123,788 a Semiconductors & Semiconductor Equipment9.2% Applied Micro Circuits 400,800 a 2,805,600 Lattice Semiconductor 283,250 a 2,124,375 Mellanox Technologies 101,980 a 4,575,843 Microsemi 94,350 a 2,397,434 Veeco Instruments 121,620 a 4,250,619 Software & Services9.4% Cardtronics 63,160 a 2,223,232 CoreLogic 126,510 a 3,424,626 CSG Systems International 133,220 3,501,022 Dealertrack Technologies 98,920 a 4,294,117 DST Systems 7,050 591,636 Infoblox 162,670 a 2,399,382 Technology Hardware & Equipment12.5% Arrow Electronics 68,960 a 3,816,936 Belden 15,010 960,940 Ciena 233,470 a,b 3,903,618 Jabil Circuit 250,900 5,060,653 JDS Uniphase 341,980 a 4,377,344 ScanSource 44,610 a 1,543,060 Tech Data 24,880 a 1,464,437 Universal Display 27,600 a,b 900,864 Transportation2.0% Con-way 36,828 1,749,330 Landstar System 23,770 1,715,956 Total Common Stocks (cost $166,049,268) Other Investment1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,026,907) 2,026,907 c Investment of Cash Collateral for Securities Loaned4.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,275,385) 8,275,385 c Total Investments (cost $176,351,560) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2014, the value of the fund's securities on loan was $8,288,365 and the value of the collateral held by the fund was $8,802,091, consisting of cash collateral of $8,275,385 and U.S. Government & Agency securities valued at $526,706. c Investment in affiliated money market mutual fund. At September 30, 2014, net unrealized appreciation on investments was $7,734,491 of which $17,468,403 related to appreciated investment securities and $9,733,912 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 16.2 Technology Hardware & Equipment 12.5 Software & Services 9.4 Semiconductors & Semiconductor Equipment 9.2 Commercial & Professional Services 8.3 Materials 7.4 Capital Goods 6.2 Diversified Financials 5.9 Money Market Investments 5.9 Pharmaceuticals, Biotech & Life Sciences 5.5 Energy 4.7 Retailing 3.3 Consumer Services 3.2 Automobiles & Components 2.2 Transportation 2.0 Media 1.6 Exchange-Traded Funds .5 Insurance .5 Consumer Durables & Apparel .3 † Based on net assets. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 168,120,272 - - Equity Securities - Foreign Common Stocks+ 4,782,126 - - Exchange-Traded Funds 881,361 - - Mutual Funds 10,302,292 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Quality Bond Portfolio September 30, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes121.0% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables5.2% AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 305,000 304,553 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 155,000 155,490 AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. D 2.54 6/8/20 275,000 270,874 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 245,000 248,028 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 490,000 514,109 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 160,000 159,731 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 210,000 210,589 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 285,000 289,385 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 510,000 515,695 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 440,000 449,575 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 105,000 106,968 Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 200,000 206,709 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 235,000 245,545 Asset-Backed Ctfs./Home Equity Loans.2% Citicorp Residential Mortgage Trust, Ser. 2007-2, Cl. A3 6.08 6/25/37 11,022 a 11,050 First NLC Trust, Ser. 2005-2, Cl. M1 0.63 9/25/35 125,000 a 119,221 Commercial Mortgage Pass-Through Ctfs.4.1% Aventura Mall Trust, Ser. 2013-AVM, Cl. C 3.74 12/5/32 420,000 a,b 429,076 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.71 12/10/49 200,000 a 219,593 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. AM 4.20 3/10/47 70,000 73,063 Commercial Mortgage Trust, Ser. 2014-CR14, Cl. A4 4.24 2/10/47 305,000 a 326,684 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. B 4.70 3/10/47 50,000 52,874 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.05 8/10/46 130,000 a,b 138,974 Credit Suisse Mortgage Trust, Ser 2014-USA, Cl.D 4.37 9/15/37 175,000 b 170,310 Credit Suisse Mortgage Trust, Ser 2014-USA, Cl.E 4.37 9/15/37 190,000 b 171,399 Extended Stay America Trust, Ser. 2013-ESH7, Cl. C7 3.90 12/5/31 225,000 b 228,721 Hilton USA Trust, Ser. 2013-HLT, Cl. CFX 3.71 11/5/30 345,000 b 351,362 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. C 3.96 4/15/46 165,000 a 162,342 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A5 4.08 2/15/47 340,000 359,138 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 135,000 137,474 WFRBS Commercial Mortgage Trust, Ser. 2013-C17, Cl. A4 4.02 12/15/46 50,000 52,702 Consumer Discretionary3.4% 21st Century Fox America, Gtd. Notes 4.00 10/1/23 90,000 93,357 British Sky Broadcasting Group, Gtd. Notes 3.75 9/16/24 345,000 b 344,916 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 85,000 88,612 Comcast, Gtd. Notes 6.30 11/15/17 85,000 97,142 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 205,000 b 234,323 CVS Pass-Through Trust, Pass Thru Certificates Notes 6.04 12/10/28 262,255 304,051 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 488,574 b 659,529 NBCUniversal Media, Gtd. Notes 5.15 4/30/20 170,000 193,251 Staples, Sr. Unscd. Notes 2.75 1/12/18 190,000 c 192,541 Time Warner, Gtd. Debs. 5.35 12/15/43 195,000 210,796 Consumer Staples2.3% Altria Group, Gtd. Notes 4.00 1/31/24 55,000 c 56,233 Altria Group, Gtd. Notes 4.75 5/5/21 105,000 114,546 ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 66,000 63,983 Lorillard Tobacco, Gtd. Notes 3.75 5/20/23 215,000 211,830 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 255,000 b 269,893 Reynolds American, Gtd. Notes 4.85 9/15/23 310,000 330,789 SABMiller Holdings, Gtd. Notes 3.75 1/15/22 350,000 b 357,314 Wm. Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 235,000 b 238,825 Energy4.7% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 165,000 187,158 El Paso, Sr. Unscd. Notes 7.75 1/15/32 235,000 289,637 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 210,000 c 219,903 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 270,000 261,797 Ensco, Sr. Unscd. Notes 4.50 10/1/24 175,000 175,940 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 170,000 199,607 Marathon Petroleum, Sr. Unscd. Notes 3.63 9/15/24 355,000 348,213 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 85,000 90,100 Plains Exploration & Production, Gtd. Notes 6.88 2/15/23 310,000 352,625 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 80,000 82,542 Spectra Energy Partners, Sr. Unscd. Notes 4.75 3/15/24 70,000 75,221 Talisman Energy, Sr. Unscd. Notes 3.75 2/1/21 135,000 136,645 Transocean, Gtd. Notes 3.80 10/15/22 160,000 147,095 Transocean, Gtd. Notes 6.38 12/15/21 235,000 250,329 Unit, Gtd. Notes 6.63 5/15/21 85,000 85,638 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 125,000 122,429 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 180,000 188,455 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 65,000 76,541 Financial13.1% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 230,000 b 232,371 Ally Financial, Gtd. Notes 4.63 6/26/15 180,000 182,952 Aon, Gtd. Notes 3.50 6/14/24 140,000 137,362 Bank of America, Sr. Unscd. Notes 1.27 1/15/19 400,000 a 406,128 Bank of America, Sr. Unscd. Notes 2.60 1/15/19 135,000 134,818 Bank of America, Sr. Uncd. Notes 4.00 4/1/24 365,000 369,238 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 40,000 45,224 Bank of America, Sub. Notes 5.70 5/2/17 320,000 351,081 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 85,000 87,337 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 210,000 237,945 Citigroup, Sub. Notes 5.50 9/13/25 255,000 278,275 DDR, Sr. Unscd. Notes 4.75 4/15/18 340,000 367,088 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 589,000 645,903 ERAC USA Finance, Gtd. Notes 3.85 11/15/24 60,000 b 60,231 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 120,000 b 136,608 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.06 3/12/19 590,000 a 592,953 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 295,000 322,451 General Electric Capital, Sr. Unscd. Notes 0.74 1/14/19 360,000 a 362,815 Genworth Holdings, Gtd. Notes 4.80 2/15/24 235,000 241,545 Genworth Holdings, Gtd. Notes 7.20 2/15/21 85,000 100,240 Genworth Holdings, Gtd. Notes 7.70 6/15/20 110,000 132,179 Goldman Sachs Group, Sr. Unscd. Notes 1.33 11/15/18 385,000 a 392,077 Goldman Sachs Group, Sr. Unscd. Notes 1.83 11/29/23 375,000 a 390,312 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 160,000 182,113 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 280,000 293,953 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 335,000 353,119 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 150,000 160,575 Liberty Mutual Group, Gtd. Notes 6.50 5/1/42 105,000 b 128,895 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 65,000 65,032 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 100,000 112,793 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 360,000 b 377,752 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 240,000 a 255,600 Regency Centers, Gtd. Notes 5.88 6/15/17 120,000 133,066 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 445,000 a 508,250 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 270,000 274,069 Synchrony Financial, Sr. Unscd. Notes 3.75 8/15/21 160,000 161,588 Foreign/Governmental3.1% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 5.75 9/26/23 360,000 b,c 385,308 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 310,000 b 326,585 Ecopetrol, Sr. Unscd. Notes 5.88 9/18/23 345,000 381,656 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 200,000 213,000 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 315,000 367,133 Portuguese Government, Unscd. Notes 5.13 10/15/24 180,000 b 186,664 Province of Quebec Canada, Sr. Unscd. Notes 4.60 5/26/15 305,000 313,661 Health Care.9% Biomet, Gtd. Notes 6.50 8/1/20 85,000 90,312 CHS/Community Health Systems, Sr. Scd. Notes 5.13 8/1/21 25,000 b 25,062 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 25,000 b 26,125 Mylan, Sr. Unscd. Notes 5.40 11/29/43 170,000 180,846 WellPoint, Sr. Unscd. Notes 2.30 7/15/18 300,000 301,047 Industrial.4% Waste Management, Gtd. Notes 7.38 5/15/29 200,000 265,364 West, Gtd. Notes 7.88 1/15/19 34,000 35,551 Information Technology.1% Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 85,000 Materials2.0% Dow Chemical, Sr. Unscd. Bonds 3.50 10/1/24 355,000 346,989 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 190,000 194,429 LYB International Finance, Gtd. Notes 4.00 7/15/23 295,000 305,769 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 235,000 c 245,050 Vale Overseas, Gtd. Notes 4.38 1/11/22 75,000 75,925 Vale Overseas, Gtd. Notes 6.88 11/21/36 200,000 226,500 Municipal Bonds1.3% California, GO (Build America Bonds) 7.30 10/1/39 340,000 475,541 Chicago, GO (Project and Refunding Series) 6.31 1/1/44 65,000 66,385 Illinois, GO (Pension Funding Series) 5.10 6/1/33 110,000 106,925 New York City, GO (Build America Bonds) 5.99 12/1/36 200,000 242,734 Telecommunications2.5% AT&T, Sr. Unscd. Notes 1.15 11/27/18 310,000 a 315,763 Digicel, Sr. Unscd. Notes 6.00 4/15/21 200,000 b,c 198,500 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 85,000 89,569 Rogers Communications, Gtd. Notes 4.10 10/1/23 185,000 192,157 T-Mobile USA, Gtd. Notes 6.13 1/15/22 90,000 90,788 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 160,000 177,308 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 410,000 512,994 Wind Acquisition Finance, Gtd. Notes 7.38 4/23/21 200,000 b 201,500 U.S. Government Agencies/Mortgage-Backed23.9% Federal Home Loan Mortgage Corp.: 4.00% 2,135,000 d,e 2,247,920 5.50%, 5/1/40 25,386 d 28,211 Federal National Mortgage Association: 3.00% 3,250,000 d,e 3,204,043 3.50% 3,065,000 d,e 3,133,005 4.00% 2,125,000 d,e 2,244,457 4.50% 1,770,000 d,e 1,904,081 5.00% 1,030,000 d,e 1,136,605 5.00%, 3/1/21 - 11/1/21 237,381 d 253,659 5.50%, 2/1/34 - 7/1/40 322,807 d 362,588 6.00%, 2/1/39 28,501 d 32,183 7.00%, 6/1/29 - 9/1/29 21,057 d 22,479 Government National Mortgage Association I: 5.50%, 4/15/33 484,298 544,296 Government National Mortgage Association II: 4.50% 1,555,000 e 1,686,689 7.00%, 9/20/28 - 7/20/29 6,353 7,526 U.S. Government Securities50.4% U.S. Treasury Bonds: 3.75%, 11/15/43 2,015,000 2,227,520 6.25%, 5/15/30 355,000 c 507,234 U.S. Treasury Floating Rate Note; 0.09%, 7/31/16 21,845,000 a 21,857,779 U.S. Treasury Inflation Protected Securities; Notes, 0.13%, 4/15/18 3,535,232 f 3,565,338 U.S. Treasury Notes: 0.25%, 12/31/15 4,905,000 c 4,907,011 1.50%, 12/31/18 2,465,000 2,452,867 Utilities3.4% AES, Sr. Unscd. Notes 8.00 6/1/20 80,000 92,200 Consolidated Edison Company of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 400,000 436,951 Enel Finance International, Gtd. Notes 6.00 10/7/39 160,000 b 182,839 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 185,000 216,054 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 265,000 361,004 NiSource Finance, Gtd. Notes 4.45 12/1/21 245,000 263,337 NiSource Finance, Gtd. Notes 5.65 2/1/45 320,000 365,148 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 295,000 322,009 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 130,000 177,723 Total Bonds and Notes (cost $83,515,341) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 11/13/14 (cost $129,994) 130,000 g Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,035,807) 1,035,807 h Investment of Cash Collateral for Securities Loaned1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $827,200) 827,200 h Total Investments (cost $85,508,342) % Liabilities, Less Cash and Receivables %) ) Net Assets % GOGeneral Obligation REITReal Estate Investment Trust a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2014, these securities were valued at $6,063,082 or 8.6% of net assets. c Security, or portion thereof, on loan. At September 30, 2014, the value of the fund's securities on loan was $6,711,780 and the value of the collateral held by the fund was $6,986,262, consisting of cash collateral of $827,200 and U.S. Government & Agency securities valued at $6,159,062. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Purchased on a forward commitment basis. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. g Held by or on behalf of a counterparty for open financial futures contracts. h Investment in affiliated money market mutual fund. At September 30, 2014, net unrealized appreciation on investments was $1,727,879 of which $1,853,678 related to appreciated investment and $125,799 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal lncome tax purposes substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies/Mortgage-Backed 74.3 Corporate Bonds 32.8 Asset-Backed 5.4 Commercial Mortgge-Backed 4.1 Foreign/Governmental 3.1 Short-Term/Money Market Investments 2.9 Municipal Bonds 1.3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2014 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2014 ($) Financial Futures Short U.S. Treasury 10 Year Notes 9 (1,121,766) December 2014 (266 ) U.S. Treasury Long Bonds 2 (275,813) December 2014 (2,312 ) ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2014 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases; Chilean Peso, Expiring 10/30/2014 a 314,935,000 523,191 525,088 1,897 Sales; Proceeds ($) Peruvian New Sol, Expiring 11/28/2014 a 1,525,000 526,861 522,337 4,524 Counterparty; a JP Morgan Chase Bank The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 3,807,522 - Commercial Mortgage-Backed - 2,873,712 - Corporate Bonds+ - 23,170,899 - Foreign Government - 2,174,007 - Municipal Bonds+ - 891,585 - Mutual Funds 1,863,007 - - U.S. Government Agencies/Mortgage-Backed - 16,807,742 - U.S. Treasury - 35,647,747 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 6,421 - Liabilities ($) Other Financial Instruments: Financial Futures++ (2,578) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period ended September 30, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Variable Investment Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 17, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 17, 2014 By: /s/ James Windels James Windels Treasurer Date: November 17, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
